Citation Nr: 1220606	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-08 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating (evaluation) in excess of 20 percent for service-connected degenerative changes of the left ankle status-post fracture and surgery with internal fixation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran, who is the appellant herein, served on active duty from October 1984 to January 1985, and from May 1985 to December 2007, with a subsequent period of active duty commencing in May 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by which the RO, in pertinent part, granted service connection for degenerative changes of the left ankle status-post fracture and surgery with internal fixation and assigned an initial rating.  The Veteran is appealing the initial 20 percent rating assigned.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

The issues of entitlement to service connection for bruxism, entitlement to service connection for a cervical spine disability with myofascial pain syndrome, entitlement to service connection for acid reflux/gastroesophageal reflux disease, entitlement to service connection for chronic fatigue syndrome, entitlement to service connection for a left foot disability, entitlement to service connection for recurrent rashes, entitlement to service connection for insomnia, entitlement to service connection for a low back disability, entitlement to service connection for stress/anxiety, entitlement to service connection for a left rotator cuff tear, entitlement to service connection for a right rotator cuff tear, entitlement to increased rating for a right ankle disability, entitlement to an increased rating for a left knee disability, entitlement to an increased rating for a right knee disability, entitlement to an increased rating for left medial epicondylitis, entitlement to an increased rating for right epicondylitis, and entitlement to an increased rating for a thoracic spine disability have been raised by the record (See January 2012 and February 2012 statements from the Veteran), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these newly raised issues, and they are referred to the AOJ for appropriate action.

The Board notes that the Veteran indicated he wanted an increase in the rating for ankle disabilities, which includes the left ankle disability; however, this statement does not constitute a claim for increased rating for a left ankle disability because the initial rating decision on appeal for left ankle disability did not become final, is still open, and is the issue currently on appeal to the Board.  There is no additional question of law or fact to be decided by a claim for increase that is not being adjudicated as part of the initial rating appeal for left ankle disability; therefore, the Veteran's statement of desire for increased rating for the left ankle disability does not constitute a claim for increase, and will not be adjudicated. 


FINDING OF FACT

Throughout the initial rating appeal period, the Veteran's degenerative changes of the left ankle status-post fracture and surgery with internal fixation have been productive of no more than marked limitation of motion, and has not more nearly approximated ankylosis of the ankle joint.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for the degenerative changes of the left ankle status-post fracture and surgery with internal fixation have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5271 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely July 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

Because this is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a left ankle disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA medical examination.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate, as they are predicated on a full reading of the service treatment records, the only evidence available on the date of the examination, as the Veteran was still on active duty at that time.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board notes the representative's notation in the April 2012 brief on appeal that the last VA compensation examination of the left ankle occurred in October 2007, that the Veteran had continued to receive treatment "for the condition on appeal," and citation to Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992) for the general proposition of law that, where a veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  The representative then requests consideration of remand in this case for a new VA compensation examination.  While the general statement of law is accurate, neither the assertions nor the facts in this case assert or reflect a worsening of disability since the last VA examination in October 2007 to warrant a new VA compensation examination. 

First, the Board notes that the representative's request for a new VA examination does not include a specific factual assertion of worsening of the Veteran's left ankle disability.  It is only the representative, not the Veteran, who implies, but does not even assert, a factual worsening of the left ankle disability since the 2007 VA examination; therefore, there is in fact no assertion of worsening of the left ankle disability since the last VA examination.  There is also no evidence of worsening since the last VA examination in October 2007.  The representative does not point to any statement or report of symptoms by the Veteran or any medical or other evidence of record that shows worsening, but only mentions the fact that the Veteran received treatment.  In his notice of disagreement and substantive appeal, the Veteran reported symptoms that he continued to experience, namely, daily pain, tenderness, swelling, limitation of motion, and instability.  All these symptoms were noted at the time of the October 2007 VA examination. 

Second, the representative's implied support of the worsening, that treatment records in the claims file actually show treatment for the left ankle disability, is an inaccurate characterization of these treatment records, which do not in fact show treatment for left ankle disability.  The referenced private medical records (dated in 2012), far from supporting the representative's assertion of treatment for left ankle disability, show only notations of left ankle history and some current complaints, but show the "treatment" of both medications and physical therapy was primarily for other disabilities such as neck pain (cervical spondylosis, cervicalgia, intervertebral disc degeneration), upper back pain (part of diagnosed myofascial pain syndrome), right shoulder disability (rotator cuff partial tendon rupture, synovitis of the acromioclavicular joint, and shoulder impingement), left shoulder pain, and treatment for esophageal reflux.  

Third, even assuming, arguendo, that the Veteran received treatment that was for the left ankle disability, the mere fact of treatment for the left ankle disability would not show worsening of the disability in this case where the disability has existed since 1988, the October 2007 VA examination provided a thorough review of the history and current findings pertaining to the left ankle that include x-rays, and the more recent private treatment records in fact show no new complaints or reports of worsening of symptoms of the left ankle.  The 2012 private treatment records, instead, show only an old disruption of the posterior cruciate ligament and continued reports of left ankle pain, which was noted at the October 2007 VA examination to have been present for 15 years, and left ankle instability, which was also noted at the October 2007 VA examination to have been present since 2005.  

For these reasons, the Board finds that the representative's implied assertion of factual worsening of left ankle disability, which is only implied and not even stated in the April 2012 appellant's brief, is not only unsupported by, but is outweighed by, the competent evidence that is of record that shows no worsening of left ankle disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  As there is no evidence of worsening of left ankle disability since the last VA examination in October 2007, a remand for another VA examination is not warranted, and is not required by the VCAA.  

The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, the VA examination report, and private medical records dated in 2012.  Neither the Veteran nor his representative has indicated that has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary to decide the claim that has not been obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Regarding painful motion due to arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  See Fenderson, 12 Vet. App. at 126 (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  In this case, the Board has considered the entire period of the initial rating commencing January 1, 2008 to see if the evidence warrants the assignment of different ratings for different periods of time from the effective date of service connection to the present.

Initial Rating of Left Ankle Disability

Service connection for degenerative changes of the left ankle status-post fracture and surgery with internal fixation was granted by the RO in a January 2008 rating decision.  The 20 percent initial disability rating was awarded under the provisions of Diagnostic Code 5299-5271 from January 1, 2008, the first day after the date of the Veteran's discharge from active duty.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5299 is used to identify musculoskeletal system disabilities that are not specifically listed in the Rating Schedule, but are rated by analogy to similar disabilities under the Rating Schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Here, the Veteran's degenerative changes of the left ankle status-post fracture and surgery with internal fixation have been rated under DC 5271. 

The Veteran contends that his left ankle disability is productive of severe pain and that analgesics are not helpful.  There is also tenderness and daily swelling, according to him.

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  A 20 percent rating is the maximum schedular disability rating provided for marked limitation of motion.  38 C.F.R. § 4.71a.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011). 

The only ankle-related provision providing for an evaluation in excess of 20 percent is Diagnostic Code 5270, which pertains to ankylosis of a ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

After a review of the evidence, lay and medical, the Board finds that the Veteran's left ankle disability is productive of no more than marked limitation of motion, without demonstration of ankylosis of the ankle joint for any period.  For the Veteran to be entitled to a schedular rating in excess of the initially assigned 20 percent, ankylosis of the ankle joint would have to be demonstrated.  By definition, ankylosis contemplates a total absence of joint mobility.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (both indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

The Veteran has been examined once during the pendency of this claim.  The October 2007 examination report does not document ankylosis of the left ankle joint or disability approaching ankylosis.  On examination in October 2007, range of motion of the left ankle was limited in that dorsiflexion was to 0 degrees and plantar flexion was from 0 to 30 degrees.  The Veteran experienced left ankle pain aggravated by walking, standing, and weight bearing.  There was left ankle weakness and instability.  The Veteran reported morning stiffness, swelling, lack of endurance, heat, redness, giving way, locking, fatigability, and discoloration.  The Veteran reported that he experienced severe left ankle pain that limited standing or walking to 15 minutes, limited sports and recreation, and rendered his duties as a pilot difficult.  

On objective examination in October 2007, there was tenderness and weakness, with no left ankle edema, effusion, redness, heat, guarding of movement, or subluxation.  Left ankle joint function was additionally limited by pain, fatigue, weakness, lack of endurance, incoordination, and pain.  An X-ray study of the left ankle revealed surgical screws.  The examiner diagnosed left ankle status-post fracture and surgery with internal fixation.  He noted surgical scars.  

The record reflects that the Veteran was recalled to active duty in May 2010 for a period of two years.  The evidence does not show that he was found unfit for military duty or to be unfit for worldwide deployment.  Private medical records dated in 2012 reflect left ankle pain and instability, but do not indicate ankylosis of the left ankle.  

The Veteran is in receipt of the highest disability rating available under Diagnostic Code 5271 for marked limitation of motion.  A higher rating would only be assignable with ankylosis, which is not described in the symptoms reported to be present and is not shown by the evidence of record.  In reaching the conclusion that the Veteran's left ankle disability causes marked limitation of motion, the Board has considered that there is additional limitation of motion and function, beyond that reflected on range of motion measurements, that is due to left ankle pain, weakness (weakened movement), excess fatigability, and incoordination.  DeLuca, supra.  Even with full consideration of such additional limitations of motion and function of the left ankle, the evidence does not show that the left ankle motion more nearly approximates ankylosis of the left ankle than marked limitation of motion.  There is no means by which to assign a higher rating, as the Veteran is receiving the maximum rating under Diagnostic Code 5271 for the marked limitation of motion of the left ankle, and a higher evaluation can only be assigned where the evidence shows ankylosis (Diagnostic Code 5270).  

The Board finds that the Veteran's left ankle disability picture did not fluctuate in severity during the entire initial rating appeal period.  Indeed, left ankle symptoms described in 2012 are no different from those recorded in October 2007.  Thus, a staged rating is not warranted in this case.  Fenderson, supra. 

The Board has considered a separate evaluation for the left ankle surgical scars.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, there is no objective evidence that the scars are deep, cause limitation of motion, cover an area of 144 square inches or greater, unstable, painful on examination, or cause any sort of limitation of function.  Accordingly, a separation compensable evaluation for left ankle surgical scars is not warranted.  See 38 C.F.R. § 4.118 (2011).  The Board notes that applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  73 Fed. Reg. 54708 (Sept. 23, 2008).  In this case, the Veteran filed his claim before October 23, 2008.  Therefore, the Board considered only the post-2002 and pre-October 2008 version of the schedular criteria. 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's left ankle disability directly corresponds to the schedular criteria for the 20 percent evaluation for marked limitation of ankle motion, which also incorporates various orthopedic factors that limit motion or function of the ankle, including pain, weakness, excess fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's left ankle disability, and no referral for an extraschedular rating is required. 

The record does not indicate unemployment or unemployability.  Indeed, the Veteran has been recalled to active duty service.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a higher initial disability rating than 20 percent for the service-connected left ankle disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

	
ORDER

An initial disability rating in excess of 20 percent for service-connected degenerative changes of the left ankle status-post fracture and surgery with internal fixation is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


